Citation Nr: 0811227	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  06-17 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than November 
24, 2004, for the grant of service connection for cervical 
degenerative disc disease.

2.  Entitlement to an initial rating in excess of 10 percent 
for cervical degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran and his father



ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1996 to 
January 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran testified at a video conference hearing before 
the undersigned Acting Veterans Law Judge (VLJ) in June 2007.  

The issue of entitlement to an initial rating in excess of 10 
percent for cervical degenerative disc disease is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for a 
cervical spine disability was denied by a rating decision 
dated in September 2002.  The veteran did not perfect an 
appeal.

2.  The veteran filed a request to reopen the claim of 
entitlement to service connection for a cervical spine 
disability on November 24, 2004.  




CONCLUSION OF LAW

The criteria for award of an effective date prior to November 
24, 2004, for the grant of service connection for cervical 
degenerative disc disease have not been met.  38 U.S.C.A. §§ 
5110, 7105 (West 2002 and Supp. 2007); 38 C.F.R. § 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from February 1996 to 
January 2001.  He submitted his original claim of entitlement 
to service connection for, inter alia, a cervical spine 
disability in August 2002.  

The veteran's service medical records reveal complaints of 
neck pain in November 1998 secondary to a possible injury 
wherein the veteran slipped and hit his forehead while 
hiking.  He was assessed with neck pain on two occasions in 
November 1998.  In March 1999 he was noted to have a history 
of neck pain/strain for eight months which was resolving.  X-
rays of the cervical spine were noted to be normal.  The 
veteran's July 1995 entrance examination and January 2001 
separation examination revealed normal clinical evaluations 
of his spine.  

The veteran's claim was denied in September 2002.  The basis 
for the denial was that although the veteran had complaints 
of neck pain in service, there was no current evidence of 
trauma, disease or injury of the cervical spine and x-rays in 
service were normal.   

The veteran was provided notice of the rating decision in 
October 2002.  He submitted a notice of disagreement with the 
denial of service connection for a cervical spine disability, 
and the RO responded by issuing a Statement of the Case.  The 
Statement of the Case was accompanied by a VA Form 9, and a 
cover letter advising him that he had 60 days from the date 
of the letter, or one year from the action on appeal, to 
perfect his appeal.  However, he failed to perfect an appeal 
by submitting a timely VA Form 9 or its equivalent.

On November 24, 2004, the RO received a statement from the 
veteran in which he expressed the desire to reopen his 
previously denied claim of service connection for a cervical 
spine disability.  The RO wrote to the veteran in January 
2005 and it was noted that his claim of service connection 
for a cervical spine disability was previously denied and had 
become final.  The veteran was informed that he needed to 
submit new and material evidence to reopen his claim.

The veteran was afforded a VA examination in April 2005.  The 
examiner reviewed the veteran's claims file and diagnosed the 
veteran with degenerative disc disease with protrusion of a 
disc at the C5-C6 level and opined that his cervical spine 
disability was related to military service.  

The veteran was granted service connection for cervical 
degenerative disc disease in April 2005.  He was assigned a 
10 percent disability rating for his disability.  The 
effective date of service connection was established as 
November 24, 2004, the date his request to reopen was date 
stamped.

The veteran submitted his notice of disagreement with the 
effective date for service connection in August 2005.  The 
veteran claimed that the effective date should be the date of 
the original claim. 

The veteran and his father provided testimony at a Travel 
Board hearing in June 2007.  The veteran reported that he 
fell during a physical readiness test (PRT) while in service 
in 1998.  The veteran acknowledged that he was notified of 
the initial denial of his claim and of the appellate process.  
He indicated that he believed that the claim would be granted 
once he underwent a magnetic resonance imaging (MRI).  He 
said he did not undergo an MRI at VA until 2004.  The veteran 
testified that he believed the effective date of the claim 
would be back to the date he separated from service because 
he had problems with his neck since that time.  

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service or the date entitlement arose if the claim is 
received within one year of separation from service; 
otherwise, the effective date shall be the date of receipt of 
the claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110 (West 2002 and Supp. 2007); 38 C.F.R. § 
3.400(b)(2)(i) (2007).

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii) (2007).  See Nelson v. Principi, 18 Vet. App. 
407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 
(2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), 
aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also Lapier v. 
Brown, 5 Vet. App. 215 (1993).

The veteran was originally denied service connection for a 
cervical spine disability in September 2002.  He failed to 
perfect an appeal of that decision and it became final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.302, 20.1103 (2007).  As such, new and material evidence 
was required to reopen the claim.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2007).  

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2007).  A 
claim, whether "formal" or "informal," must be "in writing" 
in order to be considered a "claim" or "application" for 
benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. 
Cir. 1999).  Any claim for VA benefits must be submitted in 
the form prescribed by the Secretary.  38 U.S.C.A. § 5101(a) 
(West 2002).  Section 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  See 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An 
informal claim is any communication indicating an intent to 
apply for one or more benefits, and must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2007).  Moreover, the United 
States Court of Appeals for Veterans Claims (Court), has 
explicitly stated that the "mere presence" of a diagnosis of 
a specific disorder in a VA medical report "does not 
establish an intent on the part of the veteran" to seek 
service connection for that disorder.  See Brannon v. West, 
12 Vet. App. 32, 35 (1998).

In this case, the evidence of record shows that the veteran 
was denied service connection for a cervical spine disability 
in September 2002 and did not perfect an appeal of that 
decision.  As such, new and material evidence was required to 
reopen his claim of service connection.  

The veteran's current claim was received on November 24, 
2004, which is the earliest possible effective date.  His 
initial claim was denied in September 2002 and he failed to 
perfect an appeal.  Thus, new and material evidence was 
required to reopen the claim and establish service 
connection.  He filed the claim to reopen on November 24, 
2004, and the RO established the date of the claim to reopen 
as the effective date.  Under the applicable law and 
regulations, there is no legal basis to establish an earlier 
date.  See Nelson, Leonard, Sears, and Lapier, supra.  

In summary, there is no basis to establish an earlier 
effective date for the grant of service connection for the 
veteran's cervical degenerative disc disease.  In fact, as 
there is no dispute as to the underlying facts, this is a 
case in which the law is dispositive, and the Board finds 
that the appeal must be denied as a matter of law. Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994)

In deciding the issue in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2007).  The Board has also 
considered the implementing regulations.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002 & Supp. 2007).  In addition, 
38 C.F.R. § 3.159(b), details the procedures by which VA will 
carry out its duty to notify.

However, the Court has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of the claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); see also Valiao v. Principi, 17 Vet. App. 
229, 232 (2003) ("Where the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision, the case should 
not be remanded for development that could not possibly 
change the outcome of the decision.").

In this case, the facts relevant to the assignment of an 
effective date for the award of service connection are not in 
dispute.  As discussed above, the Board believes that 
resolution of the appellant's appeal is dependent on 
interpretation of the regulations pertaining to the 
assignment of an effective date.  Therefore, the Board finds 
that no reasonable possibility exists that any further 
assistance could have aided him in substantiating the claim; 
thus, VA has no further duty to notify him of the evidence 
needed to substantiate his claim.  See 38 U.S.C.A. § 5103A.  
Consequently, the Board further finds that any deficiency in 
not providing notice as to the effective date element is 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Furthermore, even if the Board is erring in treating the 
resolution of this claim as one based on statutory 
interpretation as contemplated by Dela Cruz and Valiao, the 
record reflects that the RO wrote to the veteran in January 
2005 and informed him that he needed to submit new and 
material evidence to reopen his claim in regard to a cervical 
spine disability.  He was told of what was required to 
substantiate the underlying claim.  He was informed of what 
the RO would do in the development of the claim, what he was 
required to do and that he should submit evidence in support 
of his claim.  

The RO granted service connection for cervical degenerative 
disc disease in April 2005.  The veteran was informed that 
his claim of service connection for cervical degenerative 
disc disease was assigned a 10 percent disability rating from 
November 24, 2004.  The veteran filed a notice of 
disagreement with the effective date.  The RO wrote to the 
veteran again in June 2006 and April 2007 and notified him of 
the evidence/information required to substantiate his claim 
for an earlier effective date.  He was advised to submit any 
evidence he had.  The RO issued a statement of the case (SOC) 
in April 2006.  Additionally, the veteran was told of the 
criteria used to award disability ratings and the criteria 
for assigning an effective date by way of a letter dated in 
June 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  In reviewing the requirements regarding 
notice found at 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), 
the Board cannot find any absence of notice in this case.  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records and VA outpatient treatment 
reports.  The veteran has not alleged that there is any 
outstanding evidence that would support his contention that 
service connection should be awarded at an earlier date.  The 
Board is not aware of any outstanding evidence.  Therefore, 
the Board finds that the VA has complied with the duty-to-
assist requirements found at 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e) (2007).  


ORDER

Entitlement to an effective date earlier than November 24, 
2004, for the grant of service connection for cervical 
degenerative disc disease is denied.


REMAND

With regard to the veteran's claim for an initial rating in 
excess of 10 percent for his service-connected cervical 
degenerative disc disease, the Board finds that there is 
insufficient competent medical evidence on file to make a 
decision on this issue, and must therefore remand to afford 
the veteran another examination.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  A remand is also required because 
the veteran averred at his hearing that his disability had 
worsened, and he described neurological difficulties with 
regard to tingling and numbness of his right shoulder and 
left arm which is not reflected in the examination results 
that are of record.  See Snuffer v. Gober, 10 Vet. App. 400, 
403 (1997) (another examination was necessary where appellant 
complained of increased hearing loss two years after his last 
audiology examination).

Furthermore, the veteran submitted VA outpatient treatment 
reports dated through June 2007 which reflect complaints that 
his neck pain had worsened and that he had numbness in his 
left arm down to his fingers.  In order to assess the 
veteran's claim, the most recent medical records pertaining 
to his cervical spine disability should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the 
veteran and request that he identify 
the names, addresses, and 
approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to his claim for a 
higher initial rating that have not 
already been associated with the 
record.  With any necessary 
authorization from the veteran, the 
AMC should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran that have not been secured 
previously.  The AMC should 
specifically determine whether any 
additional VA records which are not 
of record have been promulgated.  If 
the AMC is unsuccessful in obtaining 
any medical records, it should 
inform him and his representative of 
this and ask them to provide a copy 
of additional medical records they 
may have obtained on their own that 
have not been secured previously.  
The veteran should be specifically 
asked to submit any pertinent 
information or evidence that he may 
have in his possession.

2.  After the above-requested 
development is accomplished, the AMC 
should arrange for the veteran to 
undergo VA orthopedic and neurologic 
examinations to determine the 
current level of disability 
experienced by the veteran due to 
his service-connected cervical 
degenerative disc disease.  All 
findings necessary to apply 
pertinent rating criteria should be 
made, to include consideration of 
any neurological manifestations 
resulting from his service-connected 
disability.  The veteran's claims 
file, including a copy of this 
remand, must be made available to 
the examiner(s) for review in 
connection with the examinations.

The AMC should ensure that the 
examination reports comply with this 
remand and the questions presented 
in the AMC's examination request.  
If any report is insufficient, it 
should be returned to the examiner 
for necessary corrective action, as 
appropriate.

The veteran should be advised that 
failure to appear for an examination 
as requested, and without good 
cause, could adversely affect his 
claim, to include denial.  See 38 
C.F.R. § 3.655 (2007).

3.  After undertaking any other 
development deemed appropriate, the 
AMC should consider the issue 
remaining on appeal in light of all 
information or evidence received.  
If the benefit sought is not 
granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case (SSOC) and afforded an 
opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


